DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/25/2021 is acknowledged.
Claims 6-11 and 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/21.
Specification
The specification amendment filed 12/7/2018 has been entered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 24, the preamble recites “The apparatus of claim 23”, however claim 23 is directed to a method claim.  Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5 and 22-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Loge et al (US 5474449).
Regarding claims 1 and 22, Loge et al discloses an apparatus (see Figs. 1-5) and method (e.g. use thereof) for directing a laser beam to a dental treatment area (see citations below), the apparatus comprising: a main chamber (18) comprising an optical subsystem (31/32) and a primary fluid supply subsystem (52 a/b, 53a/b, 54a/b, 55a/b, 56a/b, 57a/b), adapted to direct (and directing in use via the main chamber) a laser beam and fluid to a dental treatment area (see citations below); and a hand piece (1) affixable to the main chamber (affixing thereto in use), the hand piece comprising a mating optical subsystem (37a and 43) and a mating secondary fluid supply subsystem (58a/b, 61a/b, 62a/b, 65a/b, 67a/b, 68a/b, 69), such that upon affixing the hand piece to the main chamber, the secondary fluid supply subsystem forms a fluidic communication with the primary fluid supply subsystem, for providing a coolant (e.g. water/air) to the 
Loge et al further discloses wherein the hand piece is rotatably affixable to the main chamber (see col 7, lines 5-15), and the primary fluid supply subsystem and the secondary fluid subsystem comprise an annular groove set (58a/b) and a corresponding radial port (57a/b) such that a fluidic communication is maintained when the hand piece is rotated relative to the main chamber (see citations above; per claims 2 and 23); wherein: the primary fluid supply subsystem comprises a primary water channel (e.g. one of fluid paths of primary channel) and a primary air channel (e.g. other of fluid paths of primary channel); the secondary fluid supply subsystem comprises a corresponding secondary water channel (e.g. corresponding part of fluid path of secondary channel) and a corresponding secondary air channel (e.g. other corresponding part of fluid path of secondary channel); and the groove set comprises first and second annular grooves (58a/b), such that the primary and secondary water channels form a fluidic communication via the first groove and the primary and secondary air channels form a fluidic communication via the second groove (see citations above; per claims 3 and 24); and the device further comprising a sealing mechanism comprising at least one O ring (59a/b/c) associated with the primary and secondary fluid supply subsystems (see citations above; per claims 4-5 and 25-26).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 4578034 teaches a similar dental tool with fluid connections between components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/EDWARD MORAN/Primary Examiner, Art Unit 3772